Exhibit 10.8

MANAGEMENT SERVICES AGREEMENT

This Agreement is made effective this 9th day of November, 2006 (the
“Agreement”) between MICROGY HOLDINGS, LLC, a Delaware limited liability company
(“Microgy Holdings”), and ENVIRONMENTAL POWER CORPORATION, a Delaware
corporation (“EPC”).

RECITALS

A. Microgy Holdings is primarily engaged in the business of holding the equity
interests in (i) MST Production Ltd., a Texas limited partnership (“MST”),
(ii) MST GP, LLC, a Texas limited liability company, (iii) MST Estates, LLC, a
Texas limited liability company, (iv) Rio Leche Estates, L.L.C., a Texas limited
liability company (“Rio Leche Estates”), (v) Mission Biogas, L.L.C., a Texas
limited liability company (“Mission Biogas”) and (vi) Hereford Biogas, L.L.C., a
Texas limited liability company (“Hereford Biogas” and, together with MST, Rio
Leche Estates and Mission, the “Subsidiaries”).

B. Microgy Holdings is a wholly owned subsidiary of EPC.

C. It would be more cost-effective for certain corporate functions of Microgy
Holdings and EPC to be conducted on a unified basis.

D. Microgy Holdings is engaging in a financing transaction under (i) that
certain Loan Agreement, dated as of October 1, 2006, between the Gulf Coast
Industrial Development Authority (the “Issuer”) and Microgy Holdings (the “Loan
Agreement”), (ii) a Trust Indenture Agreement, dated as of October 1, 2006,
between the Issuer and Wells Fargo Bank, National Association, as Trustee (the
“Indenture”), which financing transaction will have direct material benefits to
EPC, and one of the conditions of such transaction is that Microgy Holdings and
EPC enter into this Management Services Agreement.

E. EPC is willing, for a fee, to perform certain corporate functions on behalf
of Microgy Holdings.

AGREEMENT

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meaning assigned to such terms in the Loan Agreement.

2. Description of Services. EPC hereby agrees to provide advisory and consulting
services for the benefit of Microgy Holdings, which services shall include,
without limitation, accounting functions, tax planning and preparation of income
tax returns, assisting with financial planning, and participating in the
oversight of and activities relating to the functions of the Subsidiaries (but
only to the same extent that Microgy Holdings has such oversight of the
Subsidiaries’ activities).



--------------------------------------------------------------------------------

3. Level of Service. Except as otherwise expressly provided in this Agreement,
all services, consultation, or other support which EPC renders or causes to be
rendered to Microgy Holdings pursuant to this Agreement will be provided on a
“reasonable efforts” basis. For purposes of this Agreement, a “reasonable
efforts” basis means performing, or causing to be performed, identified tasks at
the same level or degree of service EPC would provide in its own internal
operations. Unless particular personnel are designated as being dedicated to
Microgy Holdings, the services provided by any particular person to Microgy
Holdings will not be given priority over reasonable and necessary services
required to meet EPC’ other requirements. The services which EPC renders or
causes to be rendered to Microgy Holdings hereunder will be of a nature and
quality substantially similar to that which EPC requires for its own internal
operations with respect to comparable services.

4. Third Party. Services to be rendered by EPC to Microgy Holdings under this
Agreement may be subcontracted, in whole or in part, by EPC without the express
written approval of Microgy Holdings, but EPC will at all times remain fully
liable for the performance by any subcontractor in accordance with the terms of
this Agreement; provided, however, that in no event shall EPC increase the fee
which may result from such actions.

5. Non-Exclusivity. Microgy Holdings hereby acknowledges that EPC may also
provide services of the type described above for its own operations and to other
third parties. Nothing contained in this Agreement shall be interpreted as
requiring EPC to perform services exclusively for Microgy Holdings.

6. Term. The term of this Agreement shall commence on the date hereof and shall
continue through December 31, 2036; provided, however, that EPC may terminate
this Agreement if an Event of Default occurs under the Loan Agreement or the
Indenture and the Trustee exercises any remedies available to it under the
Indenture. Notwithstanding the foregoing, the Issuer or the Trustee shall have
the right to cause Microgy Holdings and EPC to terminate this Agreement at any
time for cause or if an Event of Default has occurred and is continuing.

7. Fees. Microgy Holdings agrees to pay to EPC, on or about January 2, 2007 and
each January 2nd (or, if not a business day, the next following business day)
thereafter until termination of this Agreement (each a “Payment Date”), the sum
of Seventy-Five Thousand dollars ($75,000) (the “Fee”) for the provision of
services under this Agreement and the Tax Sharing Agreement. Each payment on a
Payment Date shall be compensation for services rendered from January 1st of the
year in which the Payment Date occurs through December 31st of such year (a
“Payment Period”). To the extent that this Agreement terminates prior to the
expiration of a full Payment Period, the fee payable in respect of such Payment
Period shall not be refunded or prorated. In addition to the foregoing fees,
Microgy Holdings will promptly reimburse EPC for its costs and expenses,
including any amounts due to third parties (such as accounting and legal fees),
incurred in the performance of EPC’s services under this Agreement and the Tax
Sharing Agreement, within thirty (30) days after receipt of EPC’s invoices
therefor. Upon an Event of Default, and for so long an Event of Default is
continuing, EPC’s right to payment hereunder shall be subordinate to payment of
amounts owed by Microgy Holdings in respect of the Bonds.

 

- 2 -



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Third Party Rights. The Issuer and its successors and assigns, including the
Trustee, shall enjoy the rights and not the obligations of a third-party
beneficiary hereunder. No other third party beneficiary rights are created
hereunder.

(b) Headings. Section and article headings used in this Agreement have no legal
significance and are used solely for convenience of reference.

(c) Governing Law. This Agreement shall be construed and enforced in accordance
with the internal laws of the State of New Hampshire, without regard to its
principles of conflicts of laws, and each party hereby submits to the
non-exclusive jurisdiction of the state courts of New Hampshire and the federal
courts of the Untied States of America sitting in New Hampshire.

[Remainder of page intentionally left blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement the date first above
written, and agree to be bound by the terms hereof and the documents issued
pursuant hereto.

 

ENVIRONMENTAL POWER CORPORATION By:  

/s/ John F. O’Neill

  John F. O’Neill   Chief Financial Officer MICROGY HOLDINGS, LLC By:  

/s/ Richard E. Kessel

  Richard E. Kessel   President

[Signature Page to Management Services Agreement]

 

- 4 -